Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of January
3rd, 2018 (the “Effective Date”) by and between Wayside Technology Group, Inc.,
a Delaware corporation (the “Company” or “Wayside”), and Dale Foster (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires the employment of the Executive in accordance with
the provisions of this Agreement; and

 

WHEREAS, the Executive desires and is willing to be employed by the Company in
accordance with the provisions of this Agreement.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound, the parties agree as follows:

 

           Position and Term. On the terms and subject to the conditions set
forth in this Agreement, the Company shall employ the Executive and the
Executive shall serve the Company as “Executive Vice President”.

 

           Duties. The Executive’s duties shall be prescribed from time to time
by the CEO and Board of Directors of the Company (the “Board”) and shall include
such responsibilities as are customary for employees performing functions
similar to those of the Executive. In addition, the Executive shall serve at no
additional compensation in such executive capacity or capacities with respect to
any subsidiary or affiliate of the Company to which he may be elected or
appointed, provided that such duties are not inconsistent with those of an
Executive Vice President. The Executive shall devote substantially all of the
Executive’s time and attention to the performance of the Executive’s duties and
responsibilities for and on behalf of the Company except as set forth herein or
as may be consented to by the Company. Notwithstanding anything to the contrary
herein, nothing in this Agreement shall preclude the Executive from: (i) serving
as a member of the board of directors or advisory board (or their equivalents in
the case of a non­corporate entity) of any (A) charitable or philanthropic
organization; or (B) entity, including a business entity; (ii) engaging in
charitable, community or philanthropic activities or any other activities; or
(iii) serving as an executor, trustee or in a similar fiduciary
capacity; provided, that the activities set out in the foregoing clauses shall
be limited by the Executive so as not to affect, individually or in the
aggregate, or interfere with the performance of the Executive’s duties and
responsibilities hereunder, without the consent of the Company.

 

           Compensation. The Executive shall receive, for all services rendered
to the Company pursuant to this Agreement, the following:

 

           Base Salary. The Employee shall be paid a base salary at the rate of
Two Hundred Fifty thousand dollars ($250,000) per annum (the “Base Salary”). The
Base Salary shall be payable in accordance with the Company’s then current
general salary payment policies.

 







--------------------------------------------------------------------------------

 



The Base Salary may be changed (but not decreased without the Employee’s
consent) from time to time by a majority of the Board.

 

           Equity Compensation. After a positive three-month performance review
as determined in good faith by the CEO and the Board, the Executive shall
receive a restricted stock grant of 20,000 shares of common stock (the “Stock
Award”) under the Company’s stock based compensation plan (the “2012 Plan”). The
restricted stock grant shall vest in 16 equal quarterly installments. The
Employee shall also receive a yearly bonus plan. If the Company shall establish
any other incentive compensation plan or bonus plan, the Executive shall be
eligible for awards under such plans in the sole discretion of the Board on the
terms and subject to the conditions imposed by the Board. The unvested portion
of the Stock Award shall be forfeited upon a termination of the Executive’s
employment under Section 6(a) or by the Executive under Section 6(e). The
unvested portion of the Stock Award shall automatically vest in full upon a
termination of the Executive’s employment under Section 6(b),  6(c) or 6(d) or
by the Company under Section 6(e).

 

           Benefits. The Executive and his “dependents,” as that term may be
defined under the applicable benefit plan(s) of the Company, shall be included,
to the extent eligible there under, in any and all standard benefit plans,
programs and policies of the Company, which may include health care insurance
(medical, dental and vision), long-term disability plans, life insurance,
supplemental disability insurance, supplemental life insurance and a 401(k) plan
(the “Benefits Plans”). The Executive acknowledges and agrees that the Benefits
Plans may from time to time be modified by the Company as it deems necessary and
appropriate.

 

           Deductions. The Company shall deduct and withhold from the
Executive’s compensation all necessary or required taxes, including, but not
limited to, social security, self-employment, withholding and otherwise, and any
other amounts required by law or any taxing authority.

 

           Expenses. The Company shall reimburse the Executive for all
reasonable out-of-pocket expenses incurred by the Executive in connection with
the performance of the Executive’s duties and responsibilities hereunder, upon
presentment of a valid receipt or other usual and customary documents evidencing
such expenses. The Company will reimburse properly substantiated and timely
submitted expenses no later than 30 days after the date the appropriate
documentation is submitted by the Executive.

 

           Absences. The Executive shall be entitled to four (4) weeks paid
vacation time per annum and such other time off in accordance with the Company’s
current procedures and policies, as the same may be amended from time to time.

 

           Termination.

 

     For Cause. The Company may terminate the Executive’s employment at any
time for Cause; provided that prior to a termination for Cause the Company shall
provide the Executive with written notice of any such alleged breach and the
Executive shall have thirty (30) days from the delivery of such notification to
remedy the breach. “Cause” means (i) an act of

 







--------------------------------------------------------------------------------

 



personal dishonesty in connection with the Executive’s responsibilities as an
employee of the Company that is intended to result in a substantial personal
enrichment of the Executive; (ii) a plea of guilty or nolo contendere to, or
conviction of, a felony which the Board reasonably believes has had or will have
a material detrimental effect on the Company’s reputation or business; (iii) a
breach of any fiduciary duty owed to the Company that has a material detrimental
effect on the Company’s reputation or business (except in the case of a personal
disability) as determined in good faith by the CEO and the Board; or (iv)
willful violations of the Executive’s obligations to the Company.

 

           Death. This Agreement will terminate automatically upon the death of
the Executive.

 

           Disability. The Company may terminate the Executive’s  employment if
the Executive suffers from a physical or mental disability. The Executive will
only be deemed to have a physical or mental disability if the Executive is
unable to perform the essential functions of his position, with reasonable
accommodation, for a period of at least one hundred twenty (120) consecutive
days because of a physical or mental impairment.

 

            Good Reason. The Executive shall be able to terminate this
Agreement at any time for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean, with respect to the Executive, in each case to the extent
not consented by the Executive, (i) a material violation of this Agreement or
any other agreement between the Executive and the Company, by the Company or
(ii) any assignment of duties to the Executive that would require an
unreasonable amount of the Executive’s work time and that are duties which
customarily would be discharged by persons junior or subordinate in status to
the Executive within the Company as determined in good faith by the Executive
and taking into consideration trends and customs in the market and industry in
which the Company operates; provided that the Executive shall not have Good
Reason unless the Executive shall have provided the Company written notice
describing such violation in sufficiently reasonable detail for the Company to
understand the breach alleged to have occurred, and the Company shall fail to
cure such alleged breach within thirty (30) days after the Executive has
provided the Company the required notice.

 

            Other Termination. Either party may terminate the Executive’s
employment by providing to the other party at least thirty (30) days’ prior
written notice, unless such basis for termination is governed by Section
6(a), 6(b),  6(c) or 6(d).

 

           Compensation in the Event of Termination. In the event that the
Executive’s employment pursuant to this Agreement terminates for any reason or
no reason, the Company shall pay to the Executive within thirty (30) days of
such termination: (i) accrued and unpaid Base Salary in accordance with Section
3(a) plus accrued and unpaid amounts for any unused vacation days which have
accrued (but not including any unused personal or sick days) and (ii) any
unreimbursed expenses payable in accordance with Section 4.

 

           Severance. If the Company terminates the Executive’s employment at
any time without Cause, or the Executive terminates employment with the Company
for Good Reason, the Executive shall receive an amount equal to the Executive’s
then current Base Salary

 







--------------------------------------------------------------------------------

 



for six months (the “Severance Period”), less all applicable withholdings and
deductions (the “Severance”), paid in equal installments beginning on the
Company’s first regularly scheduled payroll date thereafter, and, if elected by
the Executive in accordance with the election procedures in place at the time of
termination, the Company shall, during the Severance Period, reimburse the
Executive for COBRA continuation premiums for the Executive and the Executive’s
covered qualified dependents.

 

     Assignment of Intellectual Property  Rights. In consideration of his
employment, the Executive agrees to be bound by this Section 7.

 

     General. The Executive agrees to assign, and hereby assigns, to the
Company all of his rights in any Inventions (as hereinafter defined) (including
all Intellectual Property Rights (as hereinafter defined) therein or related
thereto) that were previously or are made, conceived or reduced to practice, in
whole or in part and whether alone or with others, by him during his employment
by, or service with, the Company or which arise out of any activity conducted
by, for or under the direction of the Company (whether or not conducted at the
Company’s facilities, working hours or using any of the Company’s assets), or
which are useful with, or relate directly or indirectly to, any Company Interest
(as defined below). The Executive will promptly and fully disclose and provide
all of the Inventions described above (the “Assigned Inventions”) to the
Company.

 

     Assurances. The Executive hereby agrees, during the duration of his
employment by the Company and thereafter, to further assist the Company, at the
Company’s expense, to evidence, record and perfect the Company’s rights in and
ownership of the Assigned Inventions, to perfect, obtain, maintain, enforce and
defend any rights specified to be so owned or assigned and to provide and
execute all documentation necessary to effect the foregoing.

 

     Other Inventions. The Executive agrees to not incorporate, or permit to be
incorporated, any Invention conceived, created, developed or reduced to practice
by him (alone or with others) prior to or independently of his employment by the
Company (collectively, “Prior Inventions” attached hereto as Exhibit C) in any
work he performs for the Company, without the Company’s prior written consent.
If (i) he uses or discloses any Prior Inventions when acting within the scope of
his employment (or otherwise on behalf of the Company), or (ii) any Assigned
Invention cannot be fully made, used, reproduced or otherwise exploited without
using or violating any Prior Inventions, the Executive hereby grants and agrees
to grant to the Company a perpetual, irrevocable, worldwide, royalty-free,
non-exclusive, sublicensable right and license to reproduce, make derivative
works of, distribute, publicly perform, publicly display, make, have made, use,
sell, import, offer for sale, and otherwise exploit and exercise all such Prior
Inventions and Intellectual Property Rights therein.

 

     Definitions.  “Company Interest” means any business of the Company or any
product, service, Invention or Intellectual Property Right that is used or under
consideration or development by the Company. “Intellectual Property Rights”
means any and all intellectual property rights and other similar proprietary
rights in any jurisdiction, whether registered or unregistered, and whether
owned or held for use under license with any third party, including all rights
and interests pertaining to or deriving from: (a) patents and patent
applications,

 







--------------------------------------------------------------------------------

 



reexaminations, extensions and counterparts claiming property therefrom;
inventions, invention disclosures, discoveries and improvements, whether or not
patentable; (b) computer software and firmware, including data files, source
code, object code and software-related specifications and documentation; (c)
works of authorship, whether or not copyrightable; (d) trade secrets (including
those trade secrets defined in the Uniform Trade Secrets Act and under
corresponding statutory law and common law), business, technical and know-how
information, non-public information, and confidential information and rights to
limit the use of disclosure thereof by any person; (e) trademarks, trade names,
service marks, certification marks, service names, brands, trade dress and logos
and the goodwill associated therewith; (f) proprietary databases and data
compilations and all documentation relating to the foregoing, including manuals,
memoranda and record; (g) domain names; and (h) licenses of any of the
foregoing; including in each case any registrations of, applications to
register, and renewals and extensions of, any of the foregoing with or by any
governmental authority in any jurisdiction. “Invention” means any products,
process, ideas, improvements, discoveries, inventions, designs, algorithms,
financial models, writings, works of authorship, content, graphics, data,
software, specifications, instructions, text, images, photographs, illustration,
audio clips, trade secrets and other works, material and information, tangible
or intangible, whether or not it may be patented, copyrighted or otherwise
protected (including all versions, modifications, enhancements and derivative
work thereof).

 

     Restrictive Covenants. The Executive acknowledges and agrees that he has
and will have access to secret and confidential information of the Company and
its subsidiaries (“Confidential Information”) and that the following restrictive
covenants are necessary to protect the interests and continued success of the
Company. As used in this Agreement, Confidential Information includes, without
limitation, all information of a technical or commercial nature (such as
research and development information, patents, trademarks and copyrights and
applications thereto, formulas, codes, computer programs, software,
methodologies, processes, innovations, software tools, know-how, knowledge,
designs, drawings specifications, concepts, data, reports, techniques,
documentation, pricing information, marketing plans, customer and prospect
lists, trade secrets, financial information, salaries, business affairs,
suppliers, profits, markets, sales strategies, forecasts and personnel
information), whether written or oral, relating to the business and affairs of
the Company, its customers and/or other business associates which has not been
made available to the general public.

 

     Confidentiality. The Executive shall not disclose any Confidential
Information to any person or entity at any time during or after the termination
of this Agreement or the Executive’s employment.

 

     Non-Compete. In consideration of the employment hereunder, the Executive
agrees that during his employment and for a period of one (1) year thereafter,
the Executive will not (and will cause any entity controlled by the Executive
not to), directly or indirectly, whether or not for compensation and whether or
not as an employee, be engaged in or have any financial interest in any business
competing with or which may compete with the business of the Company (or with
the business of any affiliate of the Company conducting substantially similar
activities) (such affiliates together with the Company, collectively, “Wayside”)
within any state, country, region or locality in which Wayside is then doing
business or marketing its products or solicit, advise, provide or sell any
services or products of the same or similar nature to services

 







--------------------------------------------------------------------------------

 



or products of Wayside to any person or entity. For purposes of this Agreement,
the Executive will be deemed to be engaged in or to have a financial interest in
such competitive business if he is an officer, director, shareholder, joint
venturer, agent, salesperson, consultant, investor, advisor, principal or
partner, of any person, partnership, corporation, trust or other entity which is
engaged in such a competitive business, or if he directly or indirectly performs
services for such an entity or if a member of Executive’s immediate family
beneficially owns an equity interest, or interest convertible into equity, in
any such entity; provided,  however, that the foregoing will not prohibit the
Executive or a member of her immediate family from owning, for the purpose of
passive investment, less than 5% of any class of securities of a publicly held
corporation.

 

     Non-Solicitation/Non-Interference. The Executive agrees that during his
employment and for an additional one (1) year after the termination thereof, the
Executive shall not (and shall cause any entity controlled by the Executive not
to), directly or indirectly, acting as an employee, owner, shareholder, partner,
joint venturer, officer, director, agent, salesperson, consultant, advisor,
investor or principal of any corporation, trust or other entity: (i) solicit,
request or otherwise attempt to induce or influence, directly or indirectly, any
present client, distributor, licensor or supplier, or prospective client,
distributor, licensor or supplier, of Wayside, or other persons sharing a
business relationship with Wayside, to cancel, limit or postpone their business
with Wayside, or otherwise take action which might cause a financial
disadvantage of Wayside; or (ii) hire or solicit for employment, directly or
indirectly, or induce or actively attempt to influence, any employee, officer,
director, agent, contractor or other business associate of Wayside, including
any of its Affiliates, as such term is defined in the Securities Act of 1933, as
amended, to terminate his or her employment or discontinue such person’s
consultant, contractor or other business association with Wayside or its
Affiliates. For purposes of this Agreement the term prospective client shall
mean any person, group of associated persons or entity whose business Wayside
has solicited at any time prior to the termination of his employment.

 

     The Parties agree that they will not in any way disparage each other,
including current or former officers, directors and employees, nor will they
make or solicit any comments, statements or the like to the media or to others
that may be considered to be disparaging, derogatory or detrimental to the good
name or business reputation of the other.

 

     If the Board, in its reasonable discretion, determines that the Executive
violated any of the restrictive covenants contained in this Section 8, the
applicable restrictive period shall be increased by the period of time from the
commencement of any such violation until the time such violation shall be cured
by the Executive to the satisfaction of the Company.

 

     In the event that either any scope or restrictive period set forth in this
Section 8 is deemed to be unreasonably restrictive or unenforceable in any court
proceeding, the scope and/or restrictive period shall be reduced to equal the
maximum scope and/or restrictive period allowable under the circumstances.

 

     The Executive acknowledges and agrees that in the event of a breach or
threatened breach of the provisions of this Section 8 by the Executive, the
Company may suffer

 







--------------------------------------------------------------------------------

 



irreparable harm and, therefore, the Company shall be entitled to seek immediate
injunctive relief restraining the Executive from such breach or threatened
breach of the restrictive covenants contained in this Section 8. Nothing herein
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
damages from the Executive. The Company acknowledges and agrees that in the
event of a breach or threatened breach of the provisions of this Section 8 by
the Company, the Executive may suffer irreparable reputation harm and,
therefore, the Executive shall be entitled to seek immediate injunctive relief
restraining the Company from such breach or threatened breach of the restrictive
covenants contained in this Section 8. Nothing herein shall be construed as
prohibiting the Executive from pursuing any other remedies available to him for
such breach or threatened breach, including the recovery of damages from the
Company.

 

     Section 409A

 

     All payments contemplated under this Agreement are intended to comply
with, or be exempt from, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations and guidance
promulgated thereunder (“Section 409A”), so that none of the payments and
benefits to be provided hereunder, including, without limitation, the salary
continuation in Section 6(g) above, will be subject to the additional tax
imposed under Section 409A. Executive and Company agree to work together in good
faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A. This Agreement is intended to be written, administered,
interpreted and construed in a manner such that no benefit under the Agreement
becomes subject to (a) the gross income inclusion set forth in Section
409A(a)(l)(A) or (b) the interest and additional tax set forth in Section
409A(a)(l)(B) (collectively, “Section 409A Penalties”), including, where
appropriate, the construction of defined terms to have meanings that would not
cause the imposition of Section 409A Penalties. Further, to the extent that any
terms of this Agreement are ambiguous, such terms shall be interpreted and
administered as necessary to comply with Section 409A, or an exemption under
Section 409A, to the full extent applicable. If the Severance hereunder is
considered deferred compensation subject to Section 409A, then it shall only
begin to be paid upon a termination of employment that is also a “separation
from service” as defined in Section 409A. Each payment, installment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section l.409A-2(b)(2) of the Treasury Regulations. In no event will
Company reimburse Executive for any taxes that may be imposed on Executive as a
result of Section 409A.

 

     Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (as defined in Section 409A), other than due
to death, then the benefits to be paid or provided to Executive upon separation
from service, if any, pursuant to this Agreement that are considered deferred
compensation not exempt under Section 409A, when considered together with any
other termination benefits that are considered deferred compensation not exempt
under Section 409A (together, the “Deferred Payments”), which are payable within
the first six months following Executive’s separation from service, will become
payable on the first payroll date that occurs on or after the date six months
and one day following the date of Executive’s separation

 







--------------------------------------------------------------------------------

 



from service. All subsequent Deferred Payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.

 

           Attorneys’ Fees. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any provision of
this Agreement, the prevailing party shall be entitled to reasonable attorneys’
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled pursuant to the underlying action.

 

           No Conflicts. The Executive represents and warrants to the Company
that the execution, delivery and performance by the Executive of this Agreement
do not conflict with or result in a violation or breach of, or constitute (with
or without the giving of notice or the lapse of time or both) a default under
any contract, agreement or understanding, whether oral or written, to which the
Executive is a party or by which the Executive is bound and that there are no
restrictions, covenants, agreements or limitations on the Executive’s right or
ability to enter into and perform the terms of this Agreement, and the Executive
agrees to indemnify and save the Company harmless from any liability, cost or
expense, including attorney’s fees, based upon or arising out of any breach of
this Section 10.

 

           Waiver. The waiver by either party of any breach by the other party
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach by such party. No person acting other than pursuant to
a resolution of the Company shall have authority on behalf of the Company to
agree to amend, modify, repeal, waive or extend any provision of this Agreement.

 

           Assignment. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. This Agreement shall inure
to the benefit of and be enforceable by the Executive or his legal
representatives, executors, administrators and heirs. The Executive may not
assign any of the Executive’s duties, responsibilities, obligations or positions
hereunder to any person and any such purported assignment by the Executive shall
be void and of no force and effect.

 

           Notices. All notices, requests, demands and other communications
which are required or may be given pursuant to this Agreement shall be in
writing and shall be deemed to have been duly given when received if personally
delivered; upon confirmation of transmission if sent by telecopy, electronic or
digital transmission; the day after it is sent, if sent for next day delivery to
a domestic address by recognized overnight delivery service (e.g., Federal
Express); and upon receipt, if sent by certified or registered mail, return
receipt requested. In each case notice shall be sent to:

 

If to Executive, addressed to:

 

Dale Foster

814 Lamoka Drive

Odenton MD, 21113

 







--------------------------------------------------------------------------------

 



If to the Company, addressed to:

 

Wayside Technology Group, Inc.

4 Industrial Way W.

Eatontown, New Jersey 07724

 

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.

 

           Construction of Agreement.

 

           Governing Law. This Agreement shall be governed by and its
provisions construed and enforced in accordance with the internal laws of
Delaware without reference to its principles regarding conflicts of law.

 

           Severability. In the event that any one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

           Headings. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience of reference only and shall not
constitute a part of this Agreement.

 

           Entire Agreement. This Agreement, inclusive of Exhibit A hereto,
contains the entire agreement of the parties concerning the Executive’s
employment and all promises, representations, understandings, arrangements and
prior agreements on such subject are merged herein and superseded hereby.

 

 

[Signatures appear on next page]

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has set his hand, all as of the day
and year first above written.

 

 

 

 

        

WAYSIDE TECHNOLOGY GROUP, INC.

 

 

 

 

By:

/s/ Simon Nynens

 

Name:

Simon Nynens

 

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Dale Foster

 

Dale Foster

 







--------------------------------------------------------------------------------

 



 

 

Exhibit A

 

Prior Inventions: none



--------------------------------------------------------------------------------